Title: Thomas Jefferson to Richard Randolph, 27 September 1814
From: Jefferson, Thomas
To: Randolph, Richard


          Dear Sir  Monticello Sep. 27. 14
          I am now engaged in brewing a year’s supply of malt strong beer, which however I have no chance of saving but by a supply of quart jugs from you. I recieved (I think) 10½ dozen. and must ask the favor of 4. gross more for which mr Gibson will pay your bill. be so good as to inform me when they will be ready. if
			 lodged at mr Gibson’s I will direct a waterman on whom I can rely to call for them. Accept the assurance of my esteem and respect
          Th:
            Jefferson
        